Citation Nr: 1455876	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

2.  Entitlement to an increased initial rating for bilateral plantar fasciitis, rated as noncompensable prior to June 23, 2011, and 10 percent disabling thereafter.

3.  Entitlement to a compensable initial rating for headaches.

4.  Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	National Association of Black Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The July 2009 rating decision granted service connection for depressive disorder, with an evaluation of 30 percent effective September 1, 2008, and service connection for bilateral plantar fasciitis, headaches, and hypertension with noncompensable evaluations for those three disabilities effective September 1, 2008.

Subsequently, a February 2013 rating decision increased the initial noncompensable rating for bilateral plantar fasciitis to 10 percent effective June 23, 2011.  Although a higher rating has been assigned for that disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 hearing in Washington, D.C.

FINDINGS OF FACT

1.  Since the effective date of the grant of service connection, the Veteran's depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity including symptoms such as crying spells, depressed mood, sleep disturbance, and difficulty in establishing and maintaining social relationships.

2.  Since the effective date of the grant of service connection, the Veteran's bilateral plantar fasciitis has been manifested by pain on manipulation and use of the feet equating to moderate disability; severe or pronounced disability has not been shown.

3.  Since the effective date of the grant of service connection, the Veteran's headaches have been manifested by prostrating attacks occurring weekly; attacks productive of severe economic inadaptability have not been shown.

4.  Since the effective date of the grant of service connection, the Veteran's hypertension has required continuous medication for control, but she does not have a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial rating, but no higher, for depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for a 10 percent initial rating, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

3.  The criteria for a 30 percent initial rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in a standard September 2008 letter.  In any case, the appeal arises from disagreement with the initially assigned ratings for the four disabilities.  As service connection was granted, additional VCAA notice is not necessary.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  VA also provided examinations in November 2008, December 2008, January 2010, and June 2011, which addressed the disabilities on appeal.  The examinations are adequate for adjudicative purposes.  The VA examiners performed in-person examinations, reviewed the Veteran's claims file and subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, as the evidence does not reflect a possible worsening in the disabilities since the most recent VA examinations, additional examinations are not necessary.

The duties to notify and assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision.

II.  Initial Rating Claims

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, the Board observes that the Veteran's claims of entitlement to higher evaluations are appeals from the initial assignment of disability ratings.  As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consideration is given to whether staged ratings are warranted to compensate for times since the date of claim when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  Id.  In this case, staged ratings are not appropriate as the pertinent evidence of record does not show distinct time periods since the date of the claims when the Veteran's depressive disorder, bilateral plantar fasciitis, headache, or hypertension disabilities manifested symptoms that would warrant different ratings.  Id.

Depressive Disorder

Under Diagnostic Code 9434, which is governed by the General Rating Formula for Mental Disorders, a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130 (2014).

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Id.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The evidence for consideration here includes VA examination reports, from November 2008 and January 2010, and the Veteran's statements and testimony at the Board hearing.  This appeal stems from the initial grant of service connection.  As the Veteran has not challenged the September 1, 2008, effective date of service connection, the relevant question in this matter is the state of her depressive disorder for the period beginning on September 1, 2008.

In November 2008, the Veteran was afforded a VA examination for mental disorders.  The VA examiner noted that the Veteran reported symptoms consistent with depression since the 1990s related to difficulty with a supervisor she had in service and that the Veteran was taking prescribed medications for her psychiatric illness.  The examiner noted that during the interview, the Veteran's affect was flat, her mood was depressed, she did not offer spontaneous information, and her thinking appeared somewhat slowed.  The Veteran reported being employed, not missing significant time at work over the previous year, and being able to manage her job because it is very easy and can cry if needed while folding envelopes at work.  The Veteran reported that she has difficulty with other areas of her life.

The Veteran reported having a good relationship with her child, no social relationships over the last year, and no social activities or leisure pursuits.  On the mental status examination, the examiner reported the following findings: impairment of thought process or communication described as slightly slowed thinking process more likely than not in relation to depressive disorder; no delusions or hallucinations; appropriate behavior; no suicidal thought, ideation, plans, or intent; able to maintain personal hygiene and basic activities of daily living; oriented to person, place, and time; no memory loss or impairment; no obsessive or ritualistic behavior; slightly slowed rate and flow of speech; no panic attacks; presence of a moderate level of depressive symptoms; no impaired impulse control; and sleep impairment described as sleeping only four hours per night.

The examiner's psychiatric assessment showed depression symptoms present with medium severity, chronic and continuous frequency, and no remission of symptoms.  Regarding social functioning, the examiner reported that the Veteran appropriately interacts with others, is capable of basic activities of daily living, able to meet family responsibilities, able to meet work demands and responsibilities, does not isolate self, and does not engage in social activities.  The examiner also reported that the Veteran's symptoms affected the following areas: employment (mild), activities of daily living (moderate); routine responsibilities (mild); family role (moderate); physical health (moderate); relationships (moderate); leisure activities (severe); and quality of life (moderate).

The examiner diagnosed the Veteran with depressive disorder NOS (not otherwise specified) and assigned a GAF score of 55.  The examiner concluded that the Veteran more likely than not has been dealing with depressive disorder for more than 15 years, and while she is able to function at work, she is not able to manage the rest of her life very well and reported difficulty with many tasks outside of work; her depression has more likely than not affected her quality of life.

The Veteran submitted a November 2008 statement, received by VA in December 2008, in which she described some symptoms of her depression.  She stated that she is unable to sleep at night, her depression is "really bad," she cries at night, she is unable to hold relationships, and she has terrible nightmares pertaining to a supervisor who harassed her in service.

The Veteran was afforded another VA examination for her depressive disorder in January 2010.  The examiner noted that the Veteran reported: problems sleeping at night and getting up in the morning; low energy; increased isolation and withdrawal; low motivation; frequent crying spells; and feelings of being overwhelmed, hopeless, and helpless.  The Veteran denied any history of being suicidal or having any suicide attempts.  The Veteran reported missing, on average, one day of work per week over the last three months due to depressive symptoms and denied having any close friends or any significant social life.  The examiner noted that the Veteran was getting prescription medication from an outpatient clinic.

On the mental status examination, the examiner noted the following observations: Veteran was alert, calm, and mildly withdrawn and mild to moderately distractible at times; speech with normal rate and coherent; mood was depressed; affect with restricted range and overall depressed; thought processes were goal-directed and organized; not suicidal or homicidal ideation; no psychotic features; insight was fair; and mild to moderate impairment of short- and long-term memory.

The examiner diagnosed the Veteran with recurrent major depression and assigned a GAF score of 55.  The examiner opined that the Veteran has moderate to severe social and occupational dysfunction secondary to her major depression recurrent, has a fair prognosis, and is not an imminent risk to herself or anyone else.

At the Board hearing in October 2014, the Veteran offered no testimony regarding her depressive disorder, and the Veteran's representative stated that the Veteran's claim regarding depressive disorder can be decided on the record.

The evidence reveals that the Veteran has psychiatric symptoms specifically contemplated by the rating criteria for a 50 percent rating, i.e., impairment of short- and long-term memory (mild to moderate impairment), disturbances of motivation and mood (missing some work, crying spells at work and at night, and moderate depressive symptoms), and difficulty in establishing and maintaining effective social relationships (no close friends and unable to hold a relationship).  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The records shows that the Veteran takes prescription medication for her depressive disorder and also has psychiatric symptoms not specifically listed in the rating criteria, to include sleep disturbance and nightmares and slowed thinking process, but may be considered.  See Mauerhan, 16 Vet. App. 436.  Based on the evidence, the Board finds that the Veteran's depressive disorder symptoms more closely approximate the rating criteria for a 50 percent rating, indicating occupational and social impairment with reduced reliability and productivity, rather than the currently assigned 30 percent rating.  See 38 C.F.R. § 4.7.  The Veteran's GAF score of 55, indicating moderate symptoms, at both VA examinations is also consistent with a 50 percent rating as the listed symptoms for that score are set forth in the 50 percent criteria.

The record does not support any rating higher than 50 percent for the Veteran's depressive disorder.  The evidence does not show the following symptoms specifically contemplated by the criteria for a 70 percent rating: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  Moreover, as the record shows that the Veteran is currently employed, there is no total occupational and social impairment, the criteria for a 100 percent rating.  Thus, although the Veteran's depressive disorder warrants an increased initial rating of 50 percent since the date of service connection, the preponderance of the evidence is against even a higher initial rating.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Bilateral Plantar Fasciitis

In the July 2009 rating decision, the RO granted service connection for bilateral plantar fasciitis and awarded a noncompensable disability rating effective September 1, 2008, under Diagnostic Code 5276 as analogous to pes planus.  In the February 2013 rating decision, the RO increased that noncompensable rating to 10 percent effective June 23, 2011.

The disability has been rated as analogous to pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Pursuant to Diagnostic Code 5276, a noncompensable rating is warranted for mild symptoms that are relieved by a built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating (20 percent if unilateral) is warranted for severe symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, bilateral.  A 50 percent rating (30 percent if unilateral) is warranted for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, bilateral.  Id.

In her August 2009 notice of disagreement and testimony at the Board hearing, the Veteran contended that the initial noncompensable rating and current 10 percent rating are inadequate for her bilateral plantar fasciitis.  She testified that she has pain in her feet that has been consistent since 2008.

The evidence for consideration here includes VA examination reports, from November 2008 and June 2011, VA treatment records, and the Veteran's statements and testimony at the Board hearing.  This appeal stems from the initial grant of service connection.  As the Veteran has not challenged the September 1, 2008, effective date of service connection, the relevant question in this matter is the state of her bilateral plantar fasciitis for the period beginning on September 1, 2008.

VA podiatry notes from June 2008 reveal that the Veteran complained of bilateral pain the arch of both feet.  The Veteran reported that she had orthotics that was wearing out.  Pain was noted to be mild to moderate in nature and intermittent.  The Veteran also reported that she often has pain when she stands after sitting for a longtime and that she has worn a night splint in the past.  The orthopedic examination revealed the following observations: muscle strength 5/5 bilaterally, ankle range of motion within normal limits bilaterally, tenderness with pressure to plantar medial arch bilaterally, and mild subtalar joint pronation in stance.  The assessment was pes planus and plantar fasciitis.

During the November 2008 VA examination, the Veteran reported developing pain in both feet which worsened when she had to wear certain types of boots in 2006.  The Veteran was diagnosed with plantar fasciitis and was given a night splint which helped partially.  She was also given orthotics which helped and she has been using them since then.  She received physical therapy which helped partially.  She has not had local injections.  Symptoms have improved over time, and the Veteran reported 6/10 pain every morning when she first stands, which last for ten minutes and is relieved by stretching and local massage.  Feet were not reported to be swollen, hot, red, stiff, weak, unstable, giving out, locking, getting tired, or lacking endurance.  The Veteran reported having to be careful not to over-stress the feet and was noted to be using bilateral orthotics at the examination.  The Veteran was able to support weight on toes, had normal arches, 15 degree valgus angulation of tendon, normal weight-bearing, no edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.

In her December 2008 statement, the Veteran stated that her feet hurt from all the impact experienced from wearing hard shoes and cardio exercise while trying to remain within weight standards.  She stated that she sleeps with a prescribed splint from her doctor and wears specially made orthotics from her podiatrist.

June 2009 VA treatment notes show that the Veteran complained of foot pain and tingling after prolonged sitting.  On physical examination, there was excessive pronation of the feet and tenderness on palpation of the medial plantar aspect of the heel, bilaterally.  September 2009 VA treatment notes indicated excessive pronation of both feet and tenderness on palpation of the calcaneal tuberosities of both feet.

During the June 2011 VA examination, the Veteran reported aching pain in the heel toward calves and bottom of feet that occurs 7 times per week and each time lasts for 12 days.  The pain level is a 6/10 and can be exacerbated by physical activity and relieved by rest.  At the time of pain, she can function with medication.  At rest, she has foot stiffness and no pain, weakness, swelling or fatigue.  While standing or walking, she has pain, but no weakness, stiffness, swelling, or fatigue.  The treatment is a night splint and custom orthotics.

On physical examination, the examiner noted: bilateral foot tenderness without painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness, or instability.  Palpation of the plantar surface of both feet revealed moderate tenderness.  Weight-bearing examination of the Achilles tendon was normal bilaterally.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallus valgus, or hallus rigidus.  The Veteran has limitations with standing and walking and was able to stand less than 15 minutes and did not require any type of support with her shoes.  The examiner reported no change in the VA-established diagnosis of bilateral plantar fasciitis.

Based on this evidence, the Board finds that the Veteran's bilateral plantar fasciitis has been manifested by pain on manipulation and use of the feet since the effective date of the grant of service connection rather than the June 23, 2011 date.  This symptom has been repeatedly shown by the evidence since the June 2008 as indicated in VA treatment notes indicating pain in bilateral feet and tenderness with pressure to the medial plantar arches.  The Board concludes that this level of disability more closely approximates moderate disability rather than mild disability.  A moderate level of disability as analogous to pes planus warrants a 10 percent rating under Diagnostic Code 5276.

The Board finds that rating the Veteran's bilateral plantar fasciitis as analogous to pes planus is the most appropriate manner in which to evaluate the disability.  Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to evaluating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's bilateral foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use of the feet."  Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be evaluated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.  Thus, the Board does not find that any other diagnostic code for evaluating the feet is applicable to this issue, including Diagnostic Code 5284 for "other foot injuries," as the Veteran's plantar fasciitis did not arise from a particular injury to the feet.

Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis based on moderate disability.  An even higher initial rating is not warranted at any point during the rating period on appeal as the evidence does not show that the Veteran's bilateral plantar fasciitis has resulted in severe or pronounced disability.  Other than pain, the symptomatology warranting a higher rating has not been shown.  The VA examination reports and VA treatment records do not show that the plantar fasciitis has been manifested by marked deformity, accentuated pain on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or no improvement from orthopedic shoes or appliances.

At the Board hearing, the Veteran testified that her feet swell, but the medical evidence does not reveal any swelling.  While there is some evidence of excessive pronation, the evidence does not show that it rises to the level of marked deformity that would warrant the higher rating for a severe foot disability.  Further, the effects of painful motion and other factors are not for consideration because plantar fasciitis does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the preponderance of the evidence supports a 10 percent initial rating, but no higher, for bilateral plantar fasciitis since the effective date of the grant of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Migraine Headaches

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124, Diagnostic Code 8100.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A noncompensable (zero percent) rating is warranted for less frequent attacks.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY at 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1523 (30th ed. 2003).

The evidence for consideration here includes VA examination reports, from December 2008 and June 2011, VA treatment records, and the Veteran's statements and testimony at the Board hearing.  This appeal stems from the initial grant of service connection.  As the Veteran has not challenged the September 1, 2008, effective date of service connection, the relevant question in this matter is the state of her headaches for the period beginning on September 1, 2008.  

VA treatment notes from June 2008 reveal that the Veteran complained of headaches since 2003, which she described as unilateral associated with photophobia and noise sensitivity lasting several hours if she did not take Tylenol and sleep.  Initially, she was getting headaches once per month, but during the previous six months she had about two per week.  The diagnosis was migraine.

At the December 2008 VA examination, the examiner diagnosed the Veteran with migraine with frequent attacks associated with headaches.  The onset was reported as being five years prior to the examination.  There was no inciting factor, and the headaches occurred every day to every other day.  They are on either side with severe pain and photophobia without nausea.  The Veteran typically has to lie down when she gets them, and the headaches last for hours.  She tried multiple medications including nortriptyline, duloxetine, and Topamax.  Relaxing may help the headaches, and stress is a trigger.

The frequency of the migraine headaches during the past 12 months was weekly, and there was continuous medication.  Importantly, the examiner noted that most attacks were prostrating.  The examiner reported that the migraine headaches had significant effects on occupational activities, specifically decreased concentration.  The examiner also reported the following daily activities were affected: chores (mild), shopping (mild), exercise (mild), sports (mild), recreation (mild), and traveling (mild).

At the June 2011 VA examination, the examiner noted that the Veteran reported being unable to do anything when the headaches occur and has to stay in bed.  The frequency was reported to be once a week on average with one day duration.  The symptoms of the condition were nausea, dizziness, and fatigue, and the symptoms were described as occurring constantly.  The treatment was medication once per week, and the Veteran reported an inability to perform work duties.  The examiner reported no change in the VA-established diagnosis of headaches.

At the Board hearing, the Veteran described having headaches several times a month, with episodes incapacitating her to the point where she has missed work or needed help caring for her child.  She stated that since she left the military in 2008, the headaches have been the type she described at the hearing with regard to frequency and severity.

The relevant evidence is supportive of a finding that the Veteran's service-connected migraine headaches have been productive of characteristic prostrating attacks averaging once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran is competent to attest to what she observes and feels as a lay person.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran experiences episodes several times a month, and the evidence demonstrates that the headaches result in characteristic prostrating attacks.  The December 2008 VA examiner addressed this very aspect of the Veteran's disability picture and reported prostrating episodes, as the Veteran's representative asserted at the Board hearing.

Further, the June 2011 VA examiner, while not using the word "prostrating," noted that the headaches cause the Veteran to be unable to do anything, resulting in her staying in bed.  The Board finds that this description of the headaches indicates characteristic prostrating attacks.  VA treatment records regarding the Veteran's headaches generally provide evidence consistent with the VA examination reports.  Because the competent and credible evidence of record associated with the claims file since the award of service connection shows that the Veteran's migraine headaches result in characteristic prostrating attacks occurring at least once a moth over the last several months, a rating of 30 percent is warranted.

The Board notes that the rating criteria for a 30 percent rating specify the frequency of prostrating attacks as "on an average once a month over the last several months."  While the evidence indicates that the Veteran's attacks may occur more frequently than this description, the Board finds that a higher rating is not warranted because the Veteran testified at the Board hearing that she is employed, and the record indicates that she has been employed at least since the effective date of the grant of service connection for headaches.  While there are significant effects on her work, this is contemplated by the 30 percent rating.  The evidence does not show that the effects approximate a result of severe economic inadaptability. Thus, the prostrating attacks are not productive of severe economic inadaptability, and the Veteran's migraine headaches do not rise to the level of severity required by the next higher rating of 50 percent.

The Board has considered whether a higher initial rating is warranted for the Veteran's migraine headaches under other rating criteria and diagnostic codes.  Although Diagnostic Codes 8045 and 8046 provide for the assignment of ratings for headaches, evaluation under those diagnostic codes presuppose that the headaches are manifestations of a traumatic brain injury or cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046.  The evidence of record does not show that the Veteran's headaches arise from a traumatic brain injury or cerebral arteriosclerosis.  Thus, evaluation under either of those diagnostic codes is not warranted.  Significantly, Diagnostic Code 8100 is labeled "migraine."  As such, that diagnostic code contains rating criteria that are appropriate for evaluating the Veteran's migraine headaches.

In sum, while a higher 30 percent initial rating is warranted, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Hypertension

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 since service connection was granted in a July 2009 rating decision effective September 1, 2008.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

The evidence for consideration here includes VA examination reports, from November 2008 and June 2011, VA treatment records, STRs, and the Veteran's statements and testimony at the Board hearing.  This appeal stems from the initial grant of service connection.  As the Veteran has not challenged the September 1, 2008, effective date of service connection, the relevant question in this matter is the state of her headaches for the period beginning on September 1, 2008.  

At the Board hearing, the Veteran's representative contended that the Veteran's blood pressure readings have been normal, as reported in the VA examinations, because she has been taking medication for hypertension.  The representative asserted that the Veteran's hypertension warrants a compensable rating because if the Veteran were not on medication, her blood pressure readings would be higher and because she has a history of diastolic pressure greater than 100.

The Board notes that in Jones v. Shinseki, 26 Vet. App. 56 (2012), the United States Court of Appeals for Veterans Claims held that VA committed legal error when it considered the ameliorative effects of medication on a veteran's disability where those effects were not explicitly contemplated by the rating criteria.  However, in evaluating hypertension, the effects of medication are expressly contemplated in the rating criteria as the 10 percent rating notes that the disability may require continuous medication.

At the outset, the Board notes that since the effective date of the grant of service connection for hypertension, the evidence does not show that the Veteran's hypertension warrants a compensable rating.  Specifically, at the November 2011 VA examination, the Veteran's blood pressure readings were: 116/80, 116/76, and 116/74.  Her blood pressure readings at the June 2011 VA examination were 108/70, 110/70, and 108/68.  Relevant VA treatment records reveal similar blood pressure readings that do not demonstrate systolic pressure predominantly 160 or more or diastolic pressure predominantly 100 or more.  However, because the Veteran's hypertension required medication since approximately 2005, the Board considered whether she has a history of diastolic pressure predominantly 100 or more, and therefore, considered the Veteran's blood pressure readings noted in the STRs prior to taking medication for hypertension continuously.

The Board notes that, as the Veteran's representative pointed out at the hearing, there are some diastolic blood pressure readings in the Veteran's STRs that are greater than 100.  See STRs dated July 20, 2004; October 19, 2005; and November 29, 2005.  However, STRs from around that time period also show that, while the Veteran's blood pressure may have been elevated, diastolic blood pressure readings were not predominantly 100 or more even without the ameliorative effects of medication.  Specifically, STRs dating back to 2004 and 2005 show approximately six diastolic pressure readings greater than 100, but over 30 diastolic pressure readings measuring less than 100 even as the Veteran appeared not to be taking medication for hypertension.  Thus, the Veteran does not have a history of diastolic pressure predominantly 100 or more considering this ratio of blood pressure readings.  As noted above, since starting hypertension medication, the evidence does not show diastolic pressure readings were predominantly 100 or more.

Therefore, in consideration of this evidence, the Board finds that the Veteran's hypertension does not warrant a compensable initial rating, and the claim for an increased initial rating must be denied.  In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine in the Veteran's hypertension claim.  However, as the preponderance of the evidence is against the Veteran's hypertension claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

The symptoms of the four service-connected disabilities are described above in detail.  For depressive disorder, bilateral plantar fasciitis, migraine headaches and hypertension, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Several manifestations of the psychiatric disorder are listed, but in any case, the criteria are based on level of impairment with examples of the symptoms.  The Veteran's foot pain and the effects are contemplated by the pes planus rating criteria.  The prostrating effects of her headaches are contemplated by the migraine headaches criteria.  Also, various levels of blood pressure readings are contemplated by the hypertension criteria.  As the Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating, extraschedular referral is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial evaluation of 50 percent, but no higher, for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent for bilateral plantar fasciitis is granted for the period prior to June 23, 2011, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for bilateral plantar fasciitis is denied.

An initial evaluation of 30 percent, but no higher, for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for hypertension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


